Hofstadter, J.
(dissenting). I dissent and vote to affirm for the reason that in the trial court’s determination it is implicit that defendant did not abandon his effort to obtain insurance and did not realize the futility of attempting to secure it. His discovery of the fraud, then, was delayed and there was no undue delay in rescinding — which is the sole predicate for reversal. It is a grave miscarriage of justice so to find — and beyond the competence of this court.
Concur — Steuer, J. P., and Aurelio, J.; Hofstadter, J., dissents in memorandum.
Judgment reversed, etc.